NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALFREDO PARRA MALDONADO,                   No.    17-73054
AKA Luis Alfredo Parra, AKA Luis A.
Parra,                                          Agency No. A205-311-796

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Luis Alfredo Parra Maldonado, a native and citizen of Ecuador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Parra Maldonado’s motion

to reopen based on new evidence because Parra Maldonado failed to establish the

evidence was not previously available or could have been discovered at the former

hearing. See 8 C.F.R. § 1003.2(c)(1); see also Goel v. Gonzales, 490 F.3d 735,

738 (9th Cir. 2007) (holding that, if “the allegedly new information . . .

was available or capable of being discovered at [the time of the hearing], it cannot

provide a basis for reopening”).

      Parra Maldonado’s motion to hold his petition for review in abeyance is

denied.

      PETITION FOR REVIEW DENIED.




                                          2                                   17-73054